Title: II. Report of the Braintree Committee respecting Minute Men, 15 March 1775
From: Adams, John,Braintree, town of,Niles, Elisha
To: 


      
       
        Braintree,
        1775 March 15th
       
      
      The Committee appointed to consider relating to Minute Men offerd their report as follows.
      The Committee appointed to consider what Encouragement it will be proper for the Town to give to Minute Men to be raised in this Town: Report as their opinion that it is proper for this Town to make Provision for three Companies of Minute Men each to consist of Forty one Men including officers one Company to be raised in each Precinct and that each Man in these Companys be allowed by the Town one shilling and four pence per Day for one day in every Week during the pleasure of the Town Provided he shall attend the Exercise under arms from Two to Six oClock and the Clerk of the Company and the Captain shall certify that he was present at The calling the Roll at two oClock and at six oClock in the afternoon of the exercising Days: And upon this Condition also that he shall be compleatly provided with arms and ammunition according to the recommendations of the Provincial Congress.
      
       Signed by order of the Committee
       John Adams Chairman
      
      
      The Report of the Committee respecting Minute Men was voted accepted.
      Voted. That the Select Men in the Several Precincts in the Town be desired and directed to Supply the officers of the Minute Men in their respective Precincts with money to pay aforesaid Men day by day: And in Case there shall be no publick monies which may without prejudice be applied to said purpose, that they Borrow money on the Towns Credit to affect it.
     